Citation Nr: 0310195	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the issues on appeal. 


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

In February 2003, the Board undertook additional development 
in this case pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
VA examination reports were added to the claims file in May 
2003, including a VA audiology evaluation which concluded 
that the "[v]eteran's hearing loss and tinnitus may be 
related to his military service.  However, there is 
insufficient information available to render an opinion 
without resorting to speculation."

In a recent decision, United States Court of Appeals for the 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C. § 7104(a) because it 
denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  Accordingly, this case must be remanded to the RO 
so that the RO may consider the additional evidence noted 
above.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  



Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The RO should also review the file in 
order to determine if additional evidentiary 
development is necessary, including to 
clarify whether the veteran's current hearing 
loss is related to service, and if so 
undertake such development.  If any records 
sought are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



